Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 7/22/2020. Claim(s) 1-20 is/are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 6-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, since Applicant’s specification recites a “first terminal apparatus 13” and a “second terminal apparatus 15” (Fig. 1), it is unclear whether the “a terminal apparatus” of claim 6 is the “terminal apparatus” of claim 1, or if they’re entirely different components, and thus the claim is indefinite. For the purposes of examination, the examiner is interpreting “a terminal apparatus” of claim 6 to be “the terminal apparatus”, instead.  
Regarding claim 10, it is unclear whether the “a medical service corresponding to the medical service item” of claim 10 is the “medical service corresponding to the medical service item” of claim 1, or if they’re entirely different components. Applicant’s specification does not appear to describe more than one medical service corresponding the medical service item (para. 0117), and thus the claim is indefinite. For the purposes of examination, the examiner is interpreting “a medical service corresponding to the medical service item” of claim 10 to be “the medical service corresponding to the medical service item”, instead.  
Claims 7-9 are rejected due to their dependency on a rejected base claim. 	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

Regarding claims 1-10, the claims recite an information processing apparatus and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories. 

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

An information processing apparatus comprising: 
a controller configured to: 
accumulate a scheduled vacant time period of a medical service, the scheduled vacant time period being received from an information management apparatus, in association with a medical facility corresponding to the information management apparatus, 
when a medical service request including a desired medical service item and a location of a terminal apparatus is received from the terminal apparatus, search a memory for a particular medical facility as an available medical facility, the particular medical facility being capable of providing a medical service corresponding to the medical service item in the scheduled vacant time period and that can be reached from the location of the terminal apparatus included in the medical service request in the scheduled vacant time period, 
send a notification of the available medical facility to the terminal apparatus sending the medical service request, and 
send a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, the “accumulating…” and “search” in the contexts of this claim encompass a user evaluating availabilities (e.g., looking at a calendar) and provided services at a medical facility, considering their current location and evaluating if they can arrive at a certain medical facility by an appointment time. Accordingly, the claim recites at least two abstract ideas. 
Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea(s) are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

An information processing apparatus comprising: 
a controller configured to: 
accumulate a scheduled vacant time period of a medical service, the scheduled vacant time period being received from an information management apparatus, in association with a medical facility corresponding to the information management apparatus, 
when a medical service request including a desired medical service item and a location of a terminal apparatus is received from the terminal apparatus, search a memory for a particular medical facility as an available medical facility, the particular medical facility being capable of providing a medical service corresponding to the medical service item in the scheduled vacant time period and that can be reached from the location of the terminal apparatus included in the medical service request in the scheduled vacant time period, 
send a notification of the available medical facility to the terminal apparatus sending the medical service request, and 
send a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility.

For the following reason(s), the examiner submits that the above identified additional  limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “a controller configured to” and “a memory”, the examiner submits these limitations are merely tools being used to perform the abstract idea (or instructions to implement the abstract idea on a computer). Further, the “controller” and the “memory” are recited at a high level of generality and merely describes how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment. 
Regarding the additional limitations of “send a notification of the available medical facility to the terminal apparatus sending the medical service request” and “send a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, these steps are recited at a high level of generality (i.e. as a general means of gathering information for use in the derive step), and amount to mere post solution data outputting, which is a form of insignificant extra-solution activity.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of the “a controller” and “a memory” are merely means to apply the exception and does not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, are not sufficient to amount to significantly more than the judicial exception.  
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “send a notification of the available medical facility to the terminal apparatus…” and “send a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility” are well-understood, routine, and conventional activities because Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, for example, indicated that the mere outputting of data is a well understood, routine, and conventional function. Further, the specification does not provide any indication that notification and consultation request are anything other than the conventional sending of data to a computer (para. 0081-0082). Hence, the claims are not patent eligible.

Regarding claims 11-15, the claims recite a non-transitory computer-readable storage medium storing a program and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories. 

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 11 includes limitations that recite an abstract idea (emphasized below). 

An information processing apparatus comprising: 
A non-transitory computer-readable storage medium storing a program which, when executed by an information processing apparatus, causes the information processing apparatus to execute a process, the process comprising: 
receiving a scheduled vacant time period of a medical service from an information management apparatus; 
accumulating the scheduled vacant time period in association with a medical facility corresponding to the information management apparatus sending the scheduled vacant time period; 
receiving from a terminal apparatus a medical service request including a desired medical service item and a location of the terminal apparatus; 
searching for a particular medical facility as an available medical facility in accordance with the scheduled vacant time period accumulated in association with the medical facility, the particular medical facility being capable of providing a medical service corresponding to the medical service item included in the medical service request in the scheduled vacant time period and that can be reached from the location of the terminal apparatus included in the medical service request in the scheduled vacant time period; 
sending a notification of the available medical facility to the terminal apparatus sending the medical service request; and 
sending a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, “receiving”, “accumulating…”, “receiving”, and “searching” in the contexts of this claim encompass a user evaluating availabilities (e.g., looking at a calendar) and services at a medical facility, considering their current location and evaluating if they can arrive at a certain medical facility by an appointment time. Accordingly, the claim recites at least four abstract ideas. 

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea(s) are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

A non-transitory computer-readable storage medium storing a program which, when executed by an information processing apparatus, causes the information processing apparatus to execute a process, the process comprising: 
receiving a scheduled vacant time period of a medical service from an information management apparatus; 
accumulating the scheduled vacant time period in association with a medical facility corresponding to the information management apparatus sending the scheduled vacant time period; 
receiving from a terminal apparatus a medical service request including a desired medical service item and a location of the terminal apparatus; 
searching for a particular medical facility as an available medical facility in accordance with the scheduled vacant time period accumulated in association with the medical facility, the particular medical facility being capable of providing a medical service corresponding to the medical service item included in the medical service request in the scheduled vacant time period and that can be reached from the location of the terminal apparatus included in the medical service request in the scheduled vacant time period; 
sending a notification of the available medical facility to the terminal apparatus sending the medical service request; and 
sending a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility.

For the following reason(s), the examiner submits that the above identified additional  limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “a non-transitory computer-readable storage medium storing a program which, when executed by an information processing apparatus, causes the information processing apparatus to execute a process”, the examiner submits these limitations are merely tools being used to perform the abstract idea (or instructions to implement the abstract idea on a computer). Further, the “non-transitory computer-readable storage medium” and the “information processing apparatus” are recited at a high level of generality and merely describes how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment. 
Regarding the additional limitations of “sending a notification of the available medical facility to the terminal apparatus sending the medical service request” and “sending a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, these steps are recited at a high level of generality (i.e. as a general means of gathering information for use in the derive step), and amount to mere post solution data outputting, which is a form of insignificant extra-solution activity.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of the “non-transitory computer-readable storage medium” and the “information processing apparatus” are merely means to apply the exception and does not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, are not sufficient to amount to significantly more than the judicial exception.  
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “sending a notification of the available medical facility to the terminal apparatus…” of and “sending a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility” are well-understood, routine, and conventional activities because Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, for example, indicated that the mere outputting of data is a well understood, routine, and conventional function. Further, the specification does not provide any indication that notification and consultation request are anything other than the conventional sending of data to a computer (para. 0081-0082). Hence, the claims are not patent eligible.

Regarding claims 16-20, the claims recite an information processing method and thus, are a process. Therefore, the claims are within at least one of the four statutory categories. Independent claim 16 recites the same limitations as indicated above with respect to claim 11. Hence, the claims are not patent eligible for the same reasons as discussed above with respect to claim 11.

Dependent claim(s) 2-10, 12-15, and 17-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. 
Claim 6 recites a terminal apparatus and an information management apparatus. The examiner submits these limitations are merely tools being used to perform the abstract idea (or instructions to implement the abstract idea on a computer). Further, the “terminal apparatus” and the “information management apparatus” are recited at a high level of generality and merely describes how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment. Further, a means to apply the exception and does not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, are not sufficient to amount to significantly more than the judicial exception.  
Claims 2, 7, 12, and 17 recite generate/generating a route from a location of a vehicle to a medical facility. The examiner submits that these limitations constitute a “mental process” because under its broadest interpretation, the claims cover performance of the limitations in the human mind. For example, “generate/generating” in the contexts of this claim encompass a user forming a judgement on how to travel from one location to another. The claims further recite the additional limitation of send/sending the route to the first terminal apparatus. The examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, these steps are recited at a high level of generality (i.e. as a general means of gathering information for use in the derive step), and amount to mere post solution data outputting, which is a form of insignificant extra-solution activity. Further, the additional limitations are well-understood, routine, and conventional activities because Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, for example, indicated that the mere outputting of data is a well understood, routine, and conventional function. Further, the specification does not provide any indication that notification and consultation request are anything other than the conventional sending of data to a computer (para. 0081-0082). Hence, the claims are not patent eligible.
Claims 3, 8, 13, and 18 recite that the first terminal apparatus is installed in an autonomous vehicle. The examiner submits these limitations are an attempt to generally link additional elements to a technological environment.  In particular, the autonomous vehicle is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception. Moreover, limiting the use of the abstract idea to a particular technological environment (e.g., to control an aircraft engine) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”). 
Claims 4, 9, 14, and 19 recite search/searching for a vehicle around the terminal apparatus and search/searching for the medical facility that can be reached by the vehicle. The examiner submits that these limitations constitute a “mental process” because under its broadest interpretation, the claims cover performance of the limitations in the human mind. For example, “search/searching” in the contexts of this claim encompass a user evaluating if there is a vehicle available to them for use, and forming a judgement on travel time from the vehicle to another location. The claims further recite the additional limitation of send/sending a notification to the vehicle. The examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, these steps are recited at a high level of generality (i.e. as a general means of gathering information for use in the derive step), and amount to mere post solution data outputting, which is a form of insignificant extra-solution activity. Further, the additional limitations are well-understood, routine, and conventional activities because Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, for example, indicated that the mere outputting of data is a well understood, routine, and conventional function. Further, the specification does not provide any indication that notification and consultation request are anything other than the conventional sending of data to a computer (para. 0081-0082). 
Claims 5, 10, 15, and 20 recite estimate/estimating a medical service time and search/searching the memory for the medical facility.  The examiner submits that these limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, the “estimate/estimating” and “search/searching” in the contexts of this claim encompass a user evaluating how long a medical procedure may take and judging whether the medical procedure may be completed in the available appointment time.  
Therefore, claim(s) 1-20 is/are ineligible under 35 USC 101.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6, 10-11, 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hengerer et al. (US 2018/0218338 A1), hereafter referred to as Hengerer.
Regarding claim 1, Hengerer teaches an information processing apparatus (“central appointments scheduling system 10”, Fig. 1) comprising: 
a controller (“a computer unit 14, in particular a CPU”, para. 0043, Fig. 1) configured to: 
accumulate a scheduled vacant time period (“available time window”, para. 0045) of a medical service (“appointments scheduling in medical (e.g. radiological) institutions”, para. 0005), the scheduled vacant time period being received from an information management apparatus (“central appointments scheduling system 10”, Fig. 1), in association with a medical facility (“hospital 40”, Fig. 1) corresponding to the information management apparatus (“Appointment requests by patients can be forwarded via the internet connection 32 to the central appointments scheduling system 10, and the latter can suggest appointments. In particular, it will in each case propose an available time window, which in particular extends to a point before the actual appointment”, para. 0045), 
when a medical service request including a desired medical service item (“appointment requests”, para. 0045, see also “the user can enter an appointment request, which is transmitted via the mobile communications network and/or internet to a central appointments scheduling system”, para. 0033) and a location (“position/locations” and “location of the smartphones”, para. 0044) of a terminal apparatus (“mobile device 20a”, Fig. 1) is received from the terminal apparatus (“the central appointments scheduling system 10 furthermore has access to a route planner system 13 which is able to calculate the expected travel times of the patients from their communicated positions/locations…Reference sign 20a in this case designates smartphones on which an app is installed which controls the communication and in particular the forwarding of the location of the smartphones to the central appointments scheduling system 10”, para. 0044), search a memory (“appointments database 12”, Fig. 1, para. 0042) for a particular medical facility as an available medical facility (“one or more service centers”, para. 0023), the particular medical facility being capable of providing a medical service (“the method according to the invention can be used…for appointments scheduling in medical (e.g. radiological) institutions”, para. 0005) corresponding to the medical service item in the scheduled vacant time period and that can be reached from the location of the terminal apparatus included in the medical service request in the scheduled vacant time period (“The method according to the invention can also be used to manage the appointments of a number of service centers. It is useful if at least some of the appointments can optionally take place either in one or another service center. The utilization of the service centers can be optimized further in this way, since the customers can be assigned to the one or the other center in their region”, para. 0023, “Based on the distance to the service center 40, for example the radiological department in which the scheduled examination is to take place, a selection can be made of those patients who would be able to keep the appointment within the allotted timeframe”, para. 0045), 
send a notification of the available medical facility to the terminal apparatus sending the medical service request (“the central appointments scheduling system 10 has an interface 32 to the internet 30, via which it communicates with the patients' mobile devices 20”, para. 0044, “In this case the central appointments scheduling system 10 can either initially ask the patient that is nearest in terms of position”, para. 0045), and 
send a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility (“The patient has the option, on his/her mobile device, in particular via a specific app, to accept or decline the appointment. If it is accepted, the central appointments scheduling system 10 moves the appointment of the second patient to the appointment slot that has become free”, para. 0045).
Hengerer does not explicitly teach wherein the information processing apparatus and the information management apparatus are separate components. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “central appointments scheduling system 10” (Fig. 1) separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Regarding claim 6, Hengerer further teaches an information processing system comprising: 
the information processing apparatus according to claim 1 (see limitations discussed above in the rejection of claim 1 over Hengerer); 
a terminal apparatus (“mobile device 20a”, Fig. 1) configured to send the medical service request (“The user is presented with a user interface on the mobile device, in particular the interface of a smartphone app. On said interface, the user can enter an appointment request”, para. 0033); and 
an information management apparatus (“central appointments scheduling system 10”, Fig. 1) configured to send the scheduled vacant time period (“Appointment requests by patients can be forwarded via the internet connection 32 to the central appointments scheduling system 10, and the latter can suggest appointments. In particular, it will in each case propose an available time window”, para. 0045).

Regarding claims 5 and 10, Hengerer further teaches wherein the controller is configured to estimate, in accordance with the medical service item, a medical service time (“duration of each appointment”, para. 0022) required to provide the medical service corresponding to the medical service item (“It is furthermore advantageous for the appointments stored in the central appointments scheduling system to also contain further information about the type of appointment, in particular parameters that provide information about the likely length…This permits the scheduled duration of each appointment to be specified”, para. 0022) and search the memory for the available medical facility by determining whether the medical service time is equal to or shorter than the scheduled vacant time period (“After an appointment request has been entered by the user, the latter is offered a time window for an appointment, the time window being greater than the scheduled appointment duration”, para. 0035).

Regarding claims 11 and 16, Hengerer teaches a non-transitory computer-readable storage medium (“computer-readable storage medium”, para. 0001) storing a program (“program”, para. 0042, see also “programming instructions”, para. 0001) which, when executed by an information processing apparatus (“central appointments scheduling system 10”, Fig. 1), causes the information processing apparatus to execute an information processing method (“method”, para. 0001) implemented by the information processing apparatus (“central appointments scheduling system has a computer program that administers an appointments database 12, i.e. an appointments diary”, para. 0042, “The invention concerns a method, in particular a computer-implemented method, for scheduling customer appointments in one or more service centers, as well as a corresponding computer and a non-transitory, computer-readable storage medium encoded with programming instructions for implementing such a method”, para. 0001), comprising: 
receiving a scheduled vacant time period (“available time window”, para. 0045) of a medical service (“appointments scheduling in medical (e.g. radiological) institutions”, para. 0005) from an information management apparatus (“central appointments scheduling system 10”, Fig. 1) (“Appointment requests by patients can be forwarded via the internet connection 32 to the central appointments scheduling system 10, and the latter can suggest appointments. In particular, it will in each case propose an available time window, which in particular extends to a point before the actual appointment”, para. 0045); 
accumulating the scheduled vacant time period in association with a medical facility (“hospital 40”, Fig. 1) corresponding to the information management apparatus sending the scheduled vacant time period (“The central appointments scheduling system has a computer program that administers an appointments database 12, i.e. an appointments diary, in which appointments are assigned on behalf of each service provider or, as the case may be, each physician or each device, e.g. in a radiological department or practice, i.e. time windows can be blocked for certain customers or patients or, as the case may be, provided e.g. with the above-cited status options”, para. 0042); 
receiving from a terminal apparatus (“mobile device 20a”, Fig. 1) a medical service request including a desired medical service item (“appointment requests”, para. 0045, see also “the user can enter an appointment request, which is transmitted via the mobile communications network and/or internet to a central appointments scheduling system”, para. 0033) and a location (“position/locations” and “location of the smartphones”, para. 0044) of the terminal apparatus (“the central appointments scheduling system 10 furthermore has access to a route planner system 13 which is able to calculate the expected travel times of the patients from their communicated positions/locations…Reference sign 20a in this case designates smartphones on which an app is installed which controls the communication and in particular the forwarding of the location of the smartphones to the central appointments scheduling system 10”, para. 0044); 
searching for a particular medical facility as an available medical facility (“one or more service centers”, para. 0023) in accordance with the scheduled vacant time period accumulated in association with the medical facility, the particular medical facility being capable of providing a medical service (“the method according to the invention can be used…for appointments scheduling in medical (e.g. radiological) institutions”, para. 0005) corresponding to the medical service item included in the medical service request in the scheduled vacant time period and that can be reached from the location of the terminal apparatus included in the medical service request in the scheduled vacant time period (“The method according to the invention can also be used to manage the appointments of a number of service centers. It is useful if at least some of the appointments can optionally take place either in one or another service center. The utilization of the service centers can be optimized further in this way, since the customers can be assigned to the one or the other center in their region”, para. 0023, “Based on the distance to the service center 40, for example the radiological department in which the scheduled examination is to take place, a selection can be made of those patients who would be able to keep the appointment within the allotted timeframe”, para. 0045); 
sending a notification of the available medical facility to the terminal apparatus sending the medical service request (“the central appointments scheduling system 10 has an interface 32 to the internet 30, via which it communicates with the patients' mobile devices 20”, para. 0044, “In this case the central appointments scheduling system 10 can either initially ask the patient that is nearest in terms of position”, para. 0045); and 
sending a consultation request to receive the medical service to the information management apparatus corresponding to the available medical facility (“The patient has the option, on his/her mobile device, in particular via a specific app, to accept or decline the appointment. If it is accepted, the central appointments scheduling system 10 moves the appointment of the second patient to the appointment slot that has become free”, para. 0045).
Hengerer does not explicitly teach wherein the information processing apparatus and the information management apparatus are separate components. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “central appointments scheduling system 10” (Fig. 1) separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Regarding claims 15 and 20, Hengerer further teaches: 
estimating, in accordance with the medical service item, a medical service time (“duration of each appointment”, para. 0022) required to provide the medical service corresponding to the medical service item (“It is furthermore advantageous for the appointments stored in the central appointments scheduling system to also contain further information about the type of appointment, in particular parameters that provide information about the likely length…This permits the scheduled duration of each appointment to be specified”, para. 0022); and 
searching for the available medical facility by determining whether the medical service time is equal to or shorter than the scheduled vacant time period (“After an appointment request has been entered by the user, the latter is offered a time window for an appointment, the time window being greater than the scheduled appointment duration”, para. 0035).

Claim(s) 2-3, 7-8, 12-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hengerer et al. (US 2018/0218338 A1) further in view of Szubbocsev et al. (US 2019/0277643 A1), hereafter referred to as Szubbocsev.
Regarding claims 2 and 7, Hengerer further teaches wherein when the terminal apparatus sending the medical service request is a first terminal apparatus (“Reference sign 20a in this case designates smartphones on which an app is installed”, para. 0044), the controller is configured to generate a route from a location to a facility location of the available medical facility (“the central appointments scheduling system 10 furthermore has access to a route planner system 13 which is able to calculate the expected travel times of the patients from their communicated positions/locations”, para. 0044, Hengerer does not explicitly teach “a facility location”, however, this limitation is inherent as Hengerer teaches calculating travel time from a patient’s location to the service system, and thus it necessarily flows that the location of the of the service center is required to be known to calculate this travel time).
Hengerer does not explicitly teach wherein the controller is further configured to generate the route from a location of a vehicle equipped with the first terminal apparatus to the facility location and to send the route to the first terminal apparatus. Instead, Hengerer teaches generating a route from the first terminal device to the facility location, wherein the first terminal device is not explicitly on a vehicle (para. 0044).
However, Szubbocsev teaches re-routing autonomous vehicles using dynamic routing and memory management, comprising:
a controller (“ADV control system nodes 502”, Fig. 5, para. 0052) configured to generate a route (“autonomous path 235”, Fig. 12) from a location of a vehicle (“an autonomous driving vehicle (ADV)”, para. 0010) equipped with a first terminal apparatus (“on-board computer 204”, Fig. 2A) to a facility location of a medical facility (“healthcare facility 650”, para. 0090) and send the route to the first terminal apparatus (“FIGS. 2A,2B and 3 are functional block diagrams of an embodiment of an on-board ADV navigation system 200 that can be used to route and navigate an ADV 602 generally shown in FIG. 1. As shown in FIG. 2A, each embodiment of an ADV described herein has an on-board computer and control system (on-board computer) 204 that operates to autonomously position and control an ADV to navigate the same from a geographical starting point A to a geographical ending point B”, para. 0034, “with respect to step 1008, the on-board computer 204 is continuously monitoring the current state of health of one or more relevant ADV occupants such that, as described in step 1006, the on-board computer 204 will keep monitoring the occupant sensor 208 data until an event occurs”, para. 0090, “upon the detection of an event, as described herein with reference to FIG. 10A, the on-board computer 204 and/or one or more of the system control nodes 502 are programmed via the dynamic routing system 308 in case of the on-board computer 204 or the routing system 512 in case of the one or more control nodes to execute a dynamic routing algorithm that utilizes artificial intelligence to continuously generate the shortest temporal route from the ADV's current position to a new destination DHFQt that represents a qualifying healthcare facility based upon information concerning the navigable pathways in the relevant geographical region”, para. 0091, Fig. 10B-10D). 
Both Hengerer and Szubbocsev teach controllers configured to generate a route from an origin to a facility location of a medical facility. Szubbocsev further teaches generating a route from a vehicle comprising a first terminal apparatus to the medical facility and sending the route to the first terminal apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Hengerer with the teachings of Szubbocsev such that the “mobile device 20a” (Fig. 1) of Hengerer is a device of a vehicle, as taught by Szubbocsev. The motivation for doing so would be for instances where the medical service is in response to “an event” which “may include one or more health ailments and/or conditions that are negatively impacting one or more ADV occupants”, as taught by Szubbocsev (para. 0089).

Regarding claims 3 and 8, Szubbocsev further teaches wherein when the first terminal apparatus is installed in an autonomous driving vehicle (“As shown in FIG. 1, an ADV 602 is being controlled by an on-board navigation system, embodiments of which are disclosed herein, to determine a route RN between starting point A and ending Point B and autonomously drive (i.e., navigate) the ADV from starting point A to ending point B along navigation route R (route R)”, para. 0032), the controller is configured to send to the first terminal apparatus an operating instruction for reaching the medical facility (“the on-board computer 204 and/or one or more of the system control nodes 502 are programmed via the dynamic routing system 308 in case of the on-board computer 204 or the routing system 512 in case of the one or more control nodes to execute a dynamic routing algorithm that utilizes artificial intelligence to continuously generate the shortest temporal route from the ADV's current position to a new destination”, para. 0091).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Hengerer with the teachings of Szubbocsev such that the “mobile device 20a” (Fig. 1) of Hengerer is a device of an autonomous vehicle capable of receiving operating instruction, as taught by Szubbocsev. The motivation for doing so would be for instances where the medical service is in response to “an event” which “may include one or more health ailments and/or conditions that are negatively impacting one or more ADV occupants” such that an “the on-board computer 204 automatically initiates an emergency dynamic re-routing algorithm that utilizes artificial intelligence (AI) to dynamically re-route the ADV to a qualified healthcare facility 650 described with reference to step 1010 and FIGS. 6B, 10B through 10D”, as taught by Szubbocsev (para. 0090), and thus alleviating the person needing medical attention from transporting themselves to the hospital. 

Regarding claims 12 and 17, Hengerer further teaches when the terminal apparatus sending the medical service request is a first terminal apparatus (“Reference sign 20a in this case designates smartphones on which an app is installed”, para. 0044), generating a route from a location to a facility location of the available medical facility (“the central appointments scheduling system 10 furthermore has access to a route planner system 13 which is able to calculate the expected travel times of the patients from their communicated positions/locations”, para. 0044, Hengerer does not explicitly teach “a facility location”, however, this limitation is inherent as Hengerer teaches calculating travel time from a patient’s location to the service system, and thus it necessarily flows that the location of the of the service center is required to be known to calculate this travel time).
Hengerer does not explicitly teach generated the route from a location of a vehicle equipped with the first terminal apparatus to the facility location and sending the route to the first terminal apparatus. Instead, Hengerer teaches generating a route from the first terminal device to the facility location, wherein the first terminal device is not explicitly on a vehicle (para. 0044)
However, Szubbocsev teaches re-routing autonomous vehicles using dynamic routing and memory management, comprising:
generating a route (“autonomous path 235”, Fig. 12) from a location of a vehicle (“an autonomous driving vehicle (ADV)”, para. 0010) equipped with a first terminal apparatus (“on-board computer 204”, Fig. 2A) to a facility location of a medical facility (“healthcare facility 650”, para. 0090), and 
sending the route to the first terminal apparatus (“FIGS. 2A,2B and 3 are functional block diagrams of an embodiment of an on-board ADV navigation system 200 that can be used to route and navigate an ADV 602 generally shown in FIG. 1. As shown in FIG. 2A, each embodiment of an ADV described herein has an on-board computer and control system (on-board computer) 204 that operates to autonomously position and control an ADV to navigate the same from a geographical starting point A to a geographical ending point B”, para. 0034, “with respect to step 1008, the on-board computer 204 is continuously monitoring the current state of health of one or more relevant ADV occupants such that, as described in step 1006, the on-board computer 204 will keep monitoring the occupant sensor 208 data until an event occurs”, para. 0090, “upon the detection of an event, as described herein with reference to FIG. 10A, the on-board computer 204 and/or one or more of the system control nodes 502 are programmed via the dynamic routing system 308 in case of the on-board computer 204 or the routing system 512 in case of the one or more control nodes to execute a dynamic routing algorithm that utilizes artificial intelligence to continuously generate the shortest temporal route from the ADV's current position to a new destination DHFQt that represents a qualifying healthcare facility based upon information concerning the navigable pathways in the relevant geographical region”, para. 0091, Fig. 10B-10D). 
Both Hengerer and Szubbocsev teach generating a route from an origin to a facility location of a medical facility. Szubbocsev further teaches generating a route from a vehicle comprising a first terminal apparatus to the medical facility and sending the route to the first terminal apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Hengerer with the teachings of Szubbocsev such that the “mobile device 20a” (Fig. 1) of Hengerer is a device of a vehicle, as taught by Szubbocsev. The motivation for doing so would be for instances where the medical service is in response to “an event” which “may include one or more health ailments and/or conditions that are negatively impacting one or more ADV occupants”, as taught by Szubbocsev (para. 0089).

Regarding claims 13 and 18, Szubbocsev further teaches when the first terminal apparatus is installed in an autonomous driving vehicle (“As shown in FIG. 1, an ADV 602 is being controlled by an on-board navigation system, embodiments of which are disclosed herein, to determine a route RN between starting point A and ending Point B and autonomously drive (i.e., navigate) the ADV from starting point A to ending point B along navigation route R (route R)”, para. 0032), sending to the first terminal apparatus an operating instruction for reaching the medical facility (“the on-board computer 204 and/or one or more of the system control nodes 502 are programmed via the dynamic routing system 308 in case of the on-board computer 204 or the routing system 512 in case of the one or more control nodes to execute a dynamic routing algorithm that utilizes artificial intelligence to continuously generate the shortest temporal route from the ADV's current position to a new destination”, para. 0091).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Hengerer with the teachings of Szubbocsev such that the “mobile device 20a” (Fig. 1) of Hengerer is a device of an autonomous vehicle capable of receiving operating instruction, as taught by Szubbocsev. The motivation for doing so would be for instances where the medical service is in response to “an event” which “may include one or more health ailments and/or conditions that are negatively impacting one or more ADV occupants” such that an “the on-board computer 204 automatically initiates an emergency dynamic re-routing algorithm that utilizes artificial intelligence (AI) to dynamically re-route the ADV to a qualified healthcare facility 650 described with reference to step 1010 and FIGS. 6B, 10B through 10D”, as taught by Szubbocsev (para. 0090), and thus alleviating the person needing medical attention from transporting themselves to the hospital. 

Claim(s) 4, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hengerer et al. (US 2018/0218338 A1) further in view of Wilson et al. (US 2019/0359220 A1), hereafter referred to as Wilson.
Regarding claims 4 and 9, Hengerer further teaches wherein when the terminal apparatus sending the medical service request is a second terminal apparatus (“mobile device 20d”, Fig. 1) (“In another embodiment, the method according to the invention or the smartphone app is used for coordinating emergency medical response operations in order to control the capacity utilization of primary medical care institutions in a region. In such a scenario, the emergency response vehicles in each case possess a mobile device having a location tracking function and a message transmission function”, para. 0028, “In the case of an emergency response operation, the paramedics enter an appointment request from their mobile device, which request is transmitted to the computer”, para. 0030), the controller is configured to search the memory for the available medical facility by determining whether the available medical facility can be reached from a location (“position of the emergency response vehicle”, para. 0030) of a discovered vehicle (“ambulance 34”, Fig. 1, see also “emergency response vehicles”, para. 0028) via the location of the second terminal apparatus in the scheduled vacant time period (“The computer automatically detects the position of the emergency response vehicle through the use of the mobile device's location tracking function and communication of the position to the computer. From this, the computer calculates the expected travel times of the emergency response vehicle to at least one primary medical care institution”, para. 0030), and send a notification of the available medical facility to the vehicle (“the computer identifies a specific primary medical care institution to which the emergency response vehicle is to proceed, and forwards this information to the mobile device”, para. 0030). 
Hengerer does not explicitly teach wherein the controller is further configured to search for a vehicle situated in an area around a location of the second terminal apparatus, and send the notification of the location of the second terminal apparatus. Instead, Hengerer teaches the second terminal apparatus is located on the vehicle wherein paramedics use the terminal apparatus to request the appointment (para. 0030), and thus the notification does not comprise the location of the second terminal apparatus. 
However, Wilson teaches autonomous vehicle monitoring, comprising:
a controller (“computer system”, para. 0019, see also para. 0020 and Fig. 7) configured to search for a vehicle (“ambulance”, para. 0055) situated in an area around a location (“current location of the autonomous automotive vehicle”, para. 0055) of a second terminal apparatus (“onboard computer 14”, Fig. 5, “autonomous vehicle 22 includes a hardware device (e.g., onboard computer 14)”, para. 0081), and send a notification (“transmitted to the EMS…”, para. 0055) of the location of the second terminal apparatus (“In step 312 data detailing the medical condition of the passenger in the autonomous automotive vehicle is communicated to emergency medical services within a predetermined radius (e.g. 20 miles) or predetermined driving distance of the autonomous automotive vehicle…Also transmitted to the EMS and stored within the computer system when an emergency is detected is the current time in step 316 and the current location of the autonomous automotive vehicle in step 324. An EMS is selected, typically the closest, which could provide an ambulance to meet the autonomous automotive vehicle in the shortest time possible”, para. 0055).
Both Hengerer and Wilson teach a terminal apparatus which sends a request for medical service (see at least “an Emergency Medical Service is contacted and alerted of the situation, including being provided with the data gathered from all the sensors that are monitoring the passenger's health”, para. 0054 of Wilson) and a controller which communicates with the terminal apparatus. Further, Wilson teaches searching for a vehicle around the location of the terminal apparatus and sending a notification of said location to the vehicle. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hengerer with the teachings of Wilson such that a vehicle is searched for around the location of the “mobile device 20d” (Fig. 1) of Hengerer, as taught by Wilson (“An EMS is selected, typically the closest”, para. 0055), and further sending a notification of the location to the vehicle, as taught by Wilson (“Also transmitted to the EMS…is…the current location of the autonomous automotive vehicle”, para. 0055). The motivation for doing so would be to provide an ambulance to a passenger of an autonomous vehicle “experiencing a medical emergency situation” and (para. 0054) “to meet the autonomous automotive vehicle in the shortest time possible” (para. 0055) as taught by Wilson.
As stated in the rejection to claim 1, Hengerer teaches sending a notification of the available medical facility to the terminal apparatus sending the medical service request (“the central appointments scheduling system 10 has an interface 32 to the internet 30, via which it communicates with the patients' mobile devices 20”, para. 0044, “In this case the central appointments scheduling system 10 can either initially ask the patient that is nearest in terms of position”, para. 0045). Thus, the combination of Hengerer and Wilson results in the notification comprising both the medical facility and the location of the second terminal apparatus.

Regarding claims 14 and 19, Hengerer further teaches: 
when the terminal apparatus sending the medical service request is a second terminal apparatus (“mobile device 20d”, Fig. 1) (“In another embodiment, the method according to the invention or the smartphone app is used for coordinating emergency medical response operations in order to control the capacity utilization of primary medical care institutions in a region. In such a scenario, the emergency response vehicles in each case possess a mobile device having a location tracking function and a message transmission function”, para. 0028, “In the case of an emergency response operation, the paramedics enter an appointment request from their mobile device, which request is transmitted to the computer”, para. 0030), 
searching for the available medical facility by determining whether the available medical facility can be reached from a location (“position of the emergency response vehicle”, para. 0030) of a discovered vehicle (“ambulance 34”, Fig. 1, see also “emergency response vehicles”, para. 0028) via the location of the second terminal apparatus in the scheduled vacant time period (“The computer automatically detects the position of the emergency response vehicle through the use of the mobile device's location tracking function and communication of the position to the computer. From this, the computer calculates the expected travel times of the emergency response vehicle to at least one primary medical care institution”, para. 0030); and 
sending a notification of and the available medical facility to the vehicle (“the computer identifies a specific primary medical care institution to which the emergency response vehicle is to proceed, and forwards this information to the mobile device”, para. 0030).
Hengerer does not explicitly teach searching for a vehicle situated in an area around a location of the second terminal apparatus, or sending the notification of the location of the second terminal apparatus. Instead, Hengerer teaches the second terminal apparatus is located on the vehicle wherein paramedics use the terminal apparatus to request the appointment (para. 0030), and thus the notification does not comprise the location of the second terminal apparatus. 
However, Wilson teaches autonomous vehicle monitoring, comprising:
searching for a vehicle (“ambulance”, para. 0055) situated in an area around a location (“current location of the autonomous automotive vehicle”, para. 0055) of a second terminal apparatus (“onboard computer 14”, Fig. 5, “autonomous vehicle 22 includes a hardware device (e.g., onboard computer 14)”, para. 0081), and 
sending a notification (“transmitted to the EMS…”, para. 0055) of the location of the second terminal apparatus (“In step 312 data detailing the medical condition of the passenger in the autonomous automotive vehicle is communicated to emergency medical services within a predetermined radius (e.g. 20 miles) or predetermined driving distance of the autonomous automotive vehicle…Also transmitted to the EMS and stored within the computer system when an emergency is detected is the current time in step 316 and the current location of the autonomous automotive vehicle in step 324. An EMS is selected, typically the closest, which could provide an ambulance to meet the autonomous automotive vehicle in the shortest time possible”, para. 0055).
Both Hengerer and Wilson teach a terminal apparatus which sends a request for medical service (see at least “an Emergency Medical Service is contacted and alerted of the situation, including being provided with the data gathered from all the sensors that are monitoring the passenger's health”, para. 0054 of Wilson). Further, Wilson teaches searching for a vehicle around the location of the terminal apparatus and sending a notification of said location to the vehicle. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hengerer with the teachings of Wilson such that a vehicle is searched for around the location of the “mobile device 20d” (Fig. 1) of Hengerer, as taught by Wilson (“An EMS is selected, typically the closest”, para. 0055), and further sending a notification of the location to the vehicle, as taught by Wilson (“Also transmitted to the EMS…is…the current location of the autonomous automotive vehicle”, para. 0055). The motivation for doing so would be to provide an ambulance to a passenger of an autonomous vehicle “experiencing a medical emergency situation” (para. 0054) and “to meet the autonomous automotive vehicle in the shortest time possible” (para. 0055) as taught by Wilson.
As stated in the rejections to claims 11 and 16, Hengerer teaches sending a notification of the available medical facility to the terminal apparatus sending the medical service request (“the central appointments scheduling system 10 has an interface 32 to the internet 30, via which it communicates with the patients' mobile devices 20”, para. 0044, “In this case the central appointments scheduling system 10 can either initially ask the patient that is nearest in terms of position”, para. 0045). Thus, the combination of Hengerer and Wilson results in the notification comprising both the medical facility and the location of the second terminal apparatus.
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666